264 S.W.3d 648 (2008)
Donald R. ZELINGER, Appellant,
v.
MISSOURI DEPARTMENT OF CORRECTIONS, Respondent.
No. WD 68972.
Missouri Court of Appeals, Western District.
July 1, 2008.
Motion for Rehearing and/or Transfer to Supreme Court Denied September 2, 2008.
Application for Transfer Denied October 28, 2008.
Donald R. Zelinger, Mineral Point, pro se.
John D. Hoelzer, Jefferson City, MO, for respondent.
Before JAMES EDWARD WELSH, P.J., PAUL M. SPINDEN, and ALOK AHUJA, JJ.

ORDER
PER CURIAM.
Donald R. Zelinger appeals the circuit court's judgment denying his petition for declaratory judgment and granting the Missouri Department of Corrections' motion for judgment on the pleadings. We affirm. Rule 84.16(b).